
	
		II
		111th CONGRESS
		1st Session
		S. 2857
		IN THE SENATE OF THE UNITED STATES
		
			December 9, 2009
			Mr. Bingaman (for
			 himself, Mr. Hatch,
			 Ms. Stabenow, and
			 Mr. Lugar) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  qualifying advanced energy project credit.
	
	
		1.Short titleThis Act may be cited as the
			 American Clean Technology
			 Manufacturing Leadership Act.
		2.Expansion of
			 qualifying advanced energy project credit
			(a)In
			 generalSection 48C(d)(1)(B)
			 of the Internal Revenue Code of 1986 is amended by striking
			 $2,300,000,000 and inserting
			 $4,800,000,000.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 allocations for applications submitted after December 31, 2009.
			
